Title: To George Washington from William Davies Shipley, 23 May 1792
From: Shipley, William Davies
To: Washington, George



Sir
Llanerch Park near St Asaph [Wales] May 23d 1792

I hope you will forgive the Liberty I take in transmitting to you my late Father’s works, which I have been induced lately to publish.
The high Esteem & Veneration I well know the Author entertained for both your private & public Character, added to the near Relation which much of the Contents bears to that glorious Cause which had ever his warmest Wishes, And which he lived to see so nobly vindicated (principally thro’ your Exertions) will I trust excuse my Presumption.
That you may long enjoy the Fruits of your honorable & honest Labours, & live to see your Country attain that complete State of National Prosperity & Happiness to which she seems so rapidly approaching, is the sincere Wish of, Sir, Your most faithful & Obedt humble Servt

W. D. Shipley


P.S: I am sorry to observe the Printing is shamefully incorrect—but the mistakes are in general so glaring that the Reader will immediately rectify them.

